Appeals from an order of the Supreme Court, Erie County (Timothy J. Drury, J.), entered February 26, 2016. The order denied the motions of defendants to dismiss the complaint pursuant to CPLR 3216.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on February 13, 2017, and filed in the Erie County Clerk’s Office on March 14, 2017,
It is hereby ordered that said appeals are unanimously dismissed without costs upon stipulation.
Present — Smith, J.P., DeJoseph, Curran and Scudder, JJ.